Citation Nr: 1115277	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  04-20 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of excision of a fibrous xanthoma of the left buttock, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to June 1967.  

This appeal to the Board of Veterans Appeals (Board) arises from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2003, the RO denied a rating in excess of 20 percent for residuals of excision of a fibrous xanthoma of the left buttock.  The Veteran appealed, and in January 2007, the Board remanded the claim for additional development.  In February 2007, the RO denied a claim for service connection for a "psychiatric condition/mental disease also claimed as major depressive bipolar disorder with associated agoraphobia, paranoia, panic attacks, anxiety disorder, delusions of grandeur and suicidal/homicidal ideations."  

In February 2009, the Board denied the claim for an increased rating.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).   In March 2010, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2009 decision.  That same month, the Court issued an Order vacating the February 2009 Board decision.  

In June 2006, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  

In August 2007, the RO found that the Veteran was not competent, and the Veteran's spouse was appointed as his fiduciary.

The Board has determined that the issues are more accurately characterized as stated on the cover page of this remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

With regard to the claim for service connection for an acquired psychiatric disorder, in a February 2007 rating decision, the RO denied the Veteran's claim.  That same month, the Veteran filed a timely notice of disagreement (NOD) as to this issue.  See 38 C.F.R. §§ 20.201, 20.302 (2010).  

Because a timely NOD was filed to the February 2007 rating decision, the RO must now provide the Veteran with a Statement of the Case (SOC) on the issue of entitlement to service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the issue of entitlement to an increased rating for service-connected residuals of excision of a fibrous xanthoma of the left buttock, currently evaluated as 20 percent disabling, the Joint Motion essentially states that a remand is required because the Veteran is receiving disability benefits from the Social Security Administration (SSA), and that VA failed to obtain these records, which are relevant to the claim.  See e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, a remand is required to obtain the Veteran's SSA records.  

Finally, a statement from the Veteran's spouse, received in February 2011, asserts that "since the last disability rating" the Veteran has developed severe symptomatology that includes weakness, muscular degeneration or atrophy, and that he falls two to three times per week, to include recently falling three times in one day, "striking his head, hip, abdomen and extremities, left sided."  It was further asserted that recent records of relevant treatment should be available from the Tampa VA Medical Center (VAMC).  

In the absence of adequate medical information, VA will schedule an examination for the purpose of assessing the level of disability.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the evidence of possible increased disability, a remand is required for the scheduling of a VA examination.  See VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In addition, all VA records not already associated with the claims file should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the issue of entitlement to service connection for an acquired psychiatric disorder.  The Veteran should be advised that he may perfect his appeal of this issue by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case, see 38 C.F.R. § 20.302(b), or alternatively, within the time proscribed by law to perfect an appeal to the Board.  

2.  Ask the Veteran to identify all VA and private health care providers who have treated him for left buttock symptoms, or symptoms that he believes may be associated with this disability, after 2007 (i.e., after the most recent treatment reports of record) in order to determine if relevant records exist that are not currently associated with the claims file.  After securing any necessary releases, the RO should attempt to obtain these records, to include reports of all treatment at the Tampa VAMC.  

3.  Obtain the administrative and medical records relating to the Veteran's Social Security Administration disability claim and associate them with the claims file.

4.  After completion of the development required in paragraphs two and three of this remand, make arrangements for the Veteran to be afforded a VA examination of his service-connected residuals of excision of a fibrous xanthoma of the left buttock.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must state that the C-file has been reviewed in association with the examination.  All necessary tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected residuals of excision of a fibrous xanthoma of the left buttock.  

The examiner should identify any orthopedic and neurological findings (and identify any nerves involved) related to the service-connected disability and fully describe the extent and severity of those symptoms.  

5.  Readjudicate the issue on appeal.  If the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


